Title: From George Washington to Plunket Fleeson Glentworth, 13 December 1783
From: Washington, George
To: Glentworth, Plunket Fleeson


                        
                            Gentlemen
                             13 December 1783
                        
                        I have great occasion to be satisfied with the proofs you have now given of regard for my person, and
                            approbation of my Services.
                        Nothing could have been more proper on this occasion than to atrribute our glorious successes in the manner
                            you have done, to the bravery of our Troops, the assistance of our Ally & the interposition of Providence.
                        Having by such means acquired the inestimable blessings of Peace Liberty & Independence; the
                            preservation of these important acquisitions must now, in a great measure, be committed to an able and faithful
                            Magistracy—May the tranquility and good order of the City and County in which you are called to act in that respectable
                            character, continue to exhibit your Example as worthy of universal imitation.
                        
                            G. Washington

                        
                    Draft incomplete on film. The portion in square brackets is taken from the Varick transcript.